Citation Nr: 1211143	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 25, 2005, for the grant of service connection for a shell fragment wound (SFW) scar of the left lateral hip, midline, at the pelvic level, also claimed as the left buttock, including on the basis of clear and unmistakable error (CUE) in an April 1971 rating decision for failing to address whether service connection was warranted for a SFW of the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, granted service connection for the disability at issue and assigned a 10 percent rating for it retroactively effective from July 25, 2005, on the premise that was when VA had received this claim.

In notices of disagreement (NODs) timely filed in December 2005 and January 2006, and in subsequent statements dated in March 2006, the Veteran argued that the effective date for this disability instead should go back to 1971 when the RO initially considered and granted his claims for service connection for shrapnel wounds to his ankles, left shoulder, and left thigh in an April 1971 rating decision, but did not address whether service connection also was warranted for the SFW of his left buttock.  His argument that the RO neglected to consider service connection for his left buttock SFW in that prior rating decision, despite evidence in the file showing he had sustained this additional wartime injury, is tantamount to alleging CUE in that April 1971 rating decision as a means of obtaining an earlier effective date.  CUE is a "distinct" claim, and the Board must have proper jurisdiction of such an issue to consider it.  See Phillips v. Brown, 10 Vet. App. 25, 30 (1997); Nacoste v. Brown, 6 Vet. App. 439, 442 (1994).

CUE also must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), bars de novo consideration of an effective date after finality attaches to a prior VA decision.  In Rudd, 20 Vet. at 299-300, the Court explained that once a rating decision becomes final and binding on a Veteran, absent a timely appeal of the decision, the only way the decision may be revised is if it is collaterally attacked and shown to involve CUE.  The Court in Rudd noted that any other result would vitiate the rule of finality (res judicata).  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

Here, though, the Veteran is indeed collaterally attacking the prior April 1971 rating decision, for the reasons mentioned, in an effort to overturn that decision and provide grounds for assigning an earlier effective date.  The Board therefore will consider the propriety of that earlier decision, insofar as whether it involved CUE, in determining whether an earlier effective date is warranted.

He did not, however, complete the steps necessary to perfect an appeal of another claim for a rating higher than 20 percent for his Type II Diabetes Mellitus; the RO confirmed and continued this rating in a June 2010 rating decision.  So this other claim is not presently before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from December 1968 to December 1970, and in December 1970, so the same month as his discharge from service, he filed a claim for service connection for shrapnel wounds of his ankles, left shoulder, and left thigh.

2.  A January 1971 VA compensation examination provided him in response to that initial claim revealed shrapnel wounds of his left thigh and left buttock.

3.  An April 1971 rating decision, in response to that initial claim, granted service connection for shrapnel wounds of his ankles, left shoulder, and left thigh, retroactively effective from the receipt of that initial claim on December 14, 1970; there was no consideration as to whether he also was entitled to service connection for the SFW scar of his left buttock as the RO did not consider he had filed a claim specifically for this additional disability.

4.  He did not appeal that April 1971 rating decision within one year of receiving notification of it.

5.  Many years later, on July 25, 2005, he filed a claim for service connection for scar tissue of his left buttock, so specifically for the SFW scar so situated.

6.  The RO's subsequent November 2005 decision at issue, in response to this additional claim, granted service connection for a SFW scar of the left lateral hip, midline, at the pelvic level (i.e., the claimed left buttock), retroactively effective as of July 25, 2005, the date of receipt of the claim specifically for this disability.

7.  Prior to July 25, 2005, neither a formal nor an informal communication in writing was received from the Veteran requesting service connection for this SFW scar of his left buttock or evidencing a belief in entitlement to this benefit for this condition or listing symptoms possibly associated with this injury.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 25, 2005, for the grant of service connection for the SFW scar of the left lateral hip, midline, at the pelvic level, claimed as the left buttock.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for the SFW scar of his left buttock.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in October 2008 addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than July 25, 2005, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (holding that proper VCAA notice, in response to a claim as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  To the extent he is alleging CUE in the prior April 1971 rating decision failing to address whether service connection was warranted for the SFW scar of his left buttock, the VCAA has no application to this specific component of his claim for an earlier effective date retroactive to that point in time (i.e., back to his initial December 1970 claim).  Indeed, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, so an examination and opinion - including a "retrospective" opinion such as to determine the severity of his disability in years past - are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Analysis

According to 38 C.F.R. § 3.104(a), a decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of VA as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  The section 3.2600 exception pertains to situations when the claimant filed a timely NOD following the decision in question, to initiate an appeal.  
Whereas the section 3.105 exception, the one specifically at issue in this appeal, allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  See id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  "[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original).  The failure to fulfill the duty to assist also cannot constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 


Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other than STRs received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).


But when evidence, other than STRs, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

VA is required to act on informal claims; upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), (3), an informal claim for increase will be initiated upon receipt of evidence from a private physician or layman or from state and other institutions, including SSA.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA examination report constituted an informal claim for a total disability rating based on individual unemployability (TDIU)).  

The Court has held however that, when determining whether a particular VA medical record qualifies as a "report of examination" under 38 C.F.R. § 3.157(b)(1), the medical record in question must describe the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  In addition, "[a]lthough the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the Veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result.  Without such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1).  This would unnecessarily burden VA by requiring it to treat every such medical record as an informal claim for an increased disability rating, even where a particular medical record shows no change in the Veteran's condition."  Id. at 134.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies, but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Turning now to the facts and procedural history of this particular case at hand.  In the November 2005 decision at issue, the RO granted the Veteran's claim for service connection for a shrapnel wound scar of his left buttock, diagnosed as a SFW scar of the left lateral hip, midline, at the pelvic level.  The RO made this award retroactively effective from July 25, 2005, on the premise that was when the Veteran had first filed this claim.  He wants an earlier effective date back to 1971 for this award, essentially arguing that, because this scar is due to his shrapnel wounds during his wartime service, it obviously existed even at the time of the RO's initial April 1971 rating decision, as is also reflected in the report of his initial VA compensation examination at that time in connection with other claims he had filed.  So he believes service connection should have been granted for this additional disability in that earlier decision.

But for the reasons and bases discussed below, there are no grounds for assigning an effective date earlier than July 25, 2005, for this award.

While it is true the Veteran filed his original claim for service connection for shrapnel wounds to his ankles, left thigh, and left shoulder in December 1970, so the same month as his discharge from service, he did not file any claim for a shrapnel wound of his buttocks, in general, or left buttock in particular.  Nor did he make any such implicit mention of or reference to this additional disability when completing that initial claim application.  To assist in deciding that initial claim, his STRs were obtained and associated with his claims file for consideration.  He also was provided a VA compensation examination in January 1971, which revealed, in pertinent part, shrapnel wounds of his left thigh and left buttock.  Thereafter, based on the findings of that examination, in April 1971 the RO granted service connection for the shrapnel wounds to his ankles, left thigh, and left shoulder.  There admittedly was no additional consideration as to whether he also was entitled to service connection for any residuals of the shrapnel wound of his left buttock, but apparently only because the RO had not been made aware of any additional claim regarding this specific disability.  In May 1971, the RO appropriately notified him of that decision, but he did not initiate an appeal, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

After being duly apprised of that decision, he did not express any disagreement with it, including specifically in terms of the RO failing to also consider whether service connection was warranted for the shrapnel wound to his left buttock, even though revealed during his January 1971 VA compensation examination in connection with that initial claim.  He had not made any specific claim for this additional disability by the time of that April 1971 rating decision relying, in part, on the results of that VA examination.  So the RO did not consider that he had filed a claim specifically for this additional disability.  While a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability, he failed to do so in this instance.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).  Instead, he filed a claim for service connection for disability referable to his ankles, left thigh, and left shoulder only.  Indeed, even following that January 1971 VA compensation examination showing evidence of additional injury to his left buttock - which, incidentally, was noted during that examination as a separate wound from the one found on his left thigh - and even after being notified of the RO's April 1971 rating decision granting service connection only for the wounds to his ankles, left thigh, and left shoulder, he failed to express any disagreement with that rating decision, including, again, insofar as the RO failing to consider whether service connection also was warranted for the shrapnel wound to his left buttock.  Had he in fact believed then that he had been shortchanged on the extent of disability considered in that initial decision, it stands to reason that he would have expressed this contention after receiving notice of that decision, but he clearly did not.  See 38 C.F.R. § 20.201.  See also Gallegos  v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  This is a significant finding because the earliest possible effective date he may receive in this situation is when he eventually filed a claim specifically for this additional disability - which was not until many years later, on July 25, 2005.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for the disability; but conversely, a claim that has been finally adjudicated does not).


While 38 C.F.R. § 3.157(b) contains provisions in which VA evaluation and treatment records (such as the report of the January 1971 VA compensation examination) can constitute an informal claim in certain cases, application of this regulation is not warranted in this instance, as this regulation applies only to a distinct group of claims where service connection already has been established for the condition at issue.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as an informal claim).  Any other result would be patently absurd since a Veteran could receive an effective date earlier than the effective date for the service-connected disability or disabilities on which the award is predicated.  While the SFW scar of the Veteran's left buttock no doubt has been present since service, the Court has been rather decisive in explaining that, because of the myriad of potential claims for a number of different disabilities and the litany of services and benefits VA provides, the agency is not under any legal obligation (except where expressly indicated) to take the initiative and prospectively notify or contact Veterans who may be eligible for certain benefits.  The Court has concluded that this is simply an unreasonable expectation given the number of Veterans in the general population and the wealth of services VA provides.

There simply is no indication the Veteran filed an actual claim for service connection for the SFW scar of his left buttock until July 25, 2005.  That is, the Board has reviewed the record in its entirety and finds neither a formal nor an informal communication - including the submission of outpatient or hospital treatment records - prior to that date that can be construed as a claim for service connection for this additional disability.  Thus, the April 1971 rating decision cannot be said to have been fatally flawed or undebatably erroneous.  There was no "undebatable" error in that earlier rating decision in failing to consider service connection for a claim the Veteran simply did not file.  Russell, 3 Vet. App. at 313 (defining CUE as an error that is "undebatable," in that "reasonable minds could only conclude that the original decision was fatally flawed").

Consequently, the Board must find the preponderance of the evidence is against this claim for an effective date earlier than July 25, 2005, for the grant of service connection for the SFW scar of the left lateral hip, midline, at the pelvic level (left buttock).  And because the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied.


ORDER

The claim for an effective date earlier than July 25, 2005 is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


